IN THE SUPREME COURT OF THE STATE OF DELAWARE

HAI LIN and JIN LIN,                   §
                                       §    No. 50, 2017
      Defendants Below,                §
      Appellants,                      §    Court Below—Superior Court of the
                                       §    State of Delaware
      v.                               §
                                       §    C.A. No. N15C-03-261
FRANBERT LLC,                          §
                                       §
      Plaintiff Below,                 §
      Appellee.                        §

                          Submitted: February 10, 2017
                          Decided:   February 15, 2017

Before HOLLAND, VALIHURA, and VAUGHN, Justices.

                                   ORDER

      This 15th day of February 2017, having considered the defendants-

below/appellants’ notice and supplemental notice of appeal from interlocutory

order under Supreme Court Rule 42, it appears to the Court that:

      (1)    The defendants-below/appellants (“the defendants”) have filed a

notice seeking to appeal an interlocutory order of the Superior Court in a case

involving a guaranty of payment under a commercial lease agreement. This is the

second time the defendants have sought an interlocutory appeal in the Superior

Court case. In May 2016, the defendants sought to appeal the Superior Court’s
April 6 denial of their motion to dismiss the complaint for lack of subject matter

jurisdiction. In that instance, we refused the interlocutory appeal.1

       (2)    The defendants now seek to appeal Part I of an interlocutory

memorandum opinion issued by the Superior Court on January 4, 2017. In Part I

of the opinion, the Superior Court granted the plaintiff leave to file a second

amended complaint rejoining a previously omitted plaintiff and assigning that

plaintiff’s rights to the existing plaintiff. Also, the Superior Court ruled against

defendant-Hai Lin on his claim that he was not a guarantor of the original lease

agreement and therefore could not be held accountable as a guarantor under the

later omnibus lease agreement.2

       (3)    By memorandum opinion dated February 8, 2017, the Superior Court

denied the defendants’ application for certification of an interlocutory appeal from

the January 4 memorandum opinion. The court found that granting the plaintiff

leave to file a second amended complaint did not decide a substantial issue of

material importance or determine a substantial right that relates to the merits of the

case. The court also found that its denial of defendant-Hai Lin’s claim that he had

no obligation under the original lease agreement or the later omnibus lease




1
 Lin v. Franbert LLC, 2016 WL 3382297 (Del. June 10, 2016).
2
 In Part II of the memorandum opinion, the Superior Court denied motions in limine filed by the
plaintiff.
                                              2
agreement did not involve a novel question of law resolved for the first time in this

State, as the defendants had suggested.

          (4)    Under Rule 42, applications for interlocutory review are addressed to

the sound discretion of the Court.3          Such applications are granted only in

exceptional circumstances where the interlocutory order has decided a substantial

issue of material importance that merits appellate review before a final judgment. 4

In this case, the Court agrees with the Superior Court’s February 8 denial of the

defendants’ application for certification of an interlocutory appeal. The principles

and criteria of Rule 42 do not weigh in favor of interlocutory review of the January

4 memorandum opinion.

          NOW, THEREFORE, IT IS HEREBY ORDERED that the interlocutory

appeal is REFUSED.

                                          BY THE COURT:


                                          /s/ Karen L. Valihura
                                          Justice




3
    Del. Supr. Ct. R. 42(d)(v).
4
    Id. (b)(i)–(iii).
                                            3